—Judgment, Supreme Court, New York County (Jane Solomon, J.), entered May 8, 1998, which, insofar as appealed from, directed respondent-appellant City University of New York (CUNY) to make Freedom of Information Law (FOIL) disclosure of certain of its employees’ non-CUNY public employment history and dates of attendance at academic institutions, unanimously affirmed, without costs. Appeals from *172orders, same court and Justice, entered on or about October 14, 1997 and May 1, 1998, withdrawn.
We reject CUNY’s argument that the public employment history of its employees, insofar as revealed on their job applications, should be shielded from disclosure as an unwarranted invasion of the employees’ privacy under Public Officers Law § 89 (2) (b) (i). This result is supported by opinions of the Committee on Open Government, to which courts should defer (see, Matter of Miracle Mile Assocs. v Yudelson, 68 AD2d 176, 181, lv denied 48 NY2d 706), favoring disclosure of public employees’ resumes if only because public employment is, by dint of FOIL itself, a matter of public record (FOIL-AO-4010; FOIL-AO-7065; Public Officers Law § 87 [3] [b]). The dates of attendance at academic institutions should also be subject to disclosure, at least where, as here, the employee did not meet the licensing requirement for employment when hired and therefore had to have worked a minimum number of years in the field in order to have qualified for the job. In such circumstances, the agency’s need for the information would be great and the personal hardship of disclosure small (see, Public Officers Law § 89 [2] [b] [iv]). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.